   Case 2:20-cv-00496-MHT-KFP Document 31 Filed 06/11/21 Page 1 of 7




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ALLSTATE PROPERTY AND             )
CASUALTY COMPANY,                 )
                                  )
       Plaintiff,                 )
                                  )            CIVIL ACTION NO.
       v.                         )              2:20cv496-MHT
                                  )                   (WO)
MICHAEL WILKS,                    )
                                  )
       Defendant.                 )

                         OPINION AND ORDER

       Defendant Michael Wilks was in a motorcycle crash

in September 2018, and he thereafter filed an uninsured

motorist    claim     with   plaintiff    Allstate       Property      and

Casualty Company under the policy of a relative named

Ann Slaughter.        See Complaint (Doc. 1) at 2; Answer and

Counterclaim (Doc. 6) at 7.              Allstate then filed the

current     suit    against     Wilks    under     the    Declaratory

Judgments Act, 28 U.S.C. § 2201, seeking a declaration

that    Wilks   “is    not    entitled    to    uninsured     motorist

benefits” under Slaughter’s policy.              Complaint (Doc. 1)
      Case 2:20-cv-00496-MHT-KFP Document 31 Filed 06/11/21 Page 2 of 7




at 1.     The court has diversity jurisdiction pursuant to

28 U.S.C. § 1332.

      This suit is now before the court on Allstate’s

motion for summary judgment.                   Allstate seeks summary

judgment on its claim for declaratory relief and on

count I of Wilks’s counterclaim, in which he seeks “a

declaratory       judgment       that       Allstate     must    defend    and

indemnify      Angela    Marie     Hammonds        for    claims      asserted

against” her by Wilks.             Answer and Counterclaim (Doc.

6) at 7.          Hammonds was riding a separate motorcycle

alongside Wilks at the time of his crash, but she is

not a party to this suit.

      Wilks filed a six-paragraph response to Allstate’s

motion, in which he asked Allstate to provide a “signed

policy application” related to Slaughter’s policy and

requested       leave       to    take        Slaughter’s         deposition

regarding her intent to provide Wilks coverage under

her     policy.       See     Response        to     Motion     for    Summary

Judgment     (Doc.     26).      He     did    not     address    Allstate’s


                                        2
      Case 2:20-cv-00496-MHT-KFP Document 31 Filed 06/11/21 Page 3 of 7




argument       for     summary       judgment         on      count         I    of   the

counterclaim, wherein the company asserted that Wilks

had     “confus[ed]          liability         coverage          with           uninsured

motorist coverage in asking that Allstate defend and

indemnify Hammonds.”              Motion for Summary Judgment (Doc.

24)    at     13.      Wilks      then     filed         an   untimely            amended

response to the motion for summary judgment, and he

later    filed--without           leave       to    do     so--a       sur-reply       to

Allstate’s          reply    brief      regarding          the     motion.            See

Amended       Response       to   Plaintiff’s            Motion        for        Summary

Judgment (Doc. 27); Response to Allstate’s Reply (Doc.

29).        Neither     of     these      latter         filings       meaningfully

altered the substance of his response to the motion.

       “[A] party seeking summary judgment always bears

the initial responsibility of informing the district

court    of    the     basis      for    its       motion,       and    identifying

those portions of ‘the pleadings, depositions, answers

to interrogatories, and admissions on file, together

with     the    affidavits,          if       any,’       which        it        believes


                                          3
   Case 2:20-cv-00496-MHT-KFP Document 31 Filed 06/11/21 Page 4 of 7




demonstrate the absence of a genuine issue of material

fact.”        Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).        If the movant meets this initial burden, it

then    becomes          incumbent      on     the     non-moving          party      to

“establish that there is a genuine issue of material

fact” regarding the claim on which summary judgment has

been    sought.           Matsushita          Elec.    Indus.        Co.    Ltd.      v.

Zenith        Radio       Corp.,       475     U.S.         574,     587      (1986).

Alternatively, the non-movant may respond by showing

that     it     lacks      certain      evidence            necessary      for     its

opposition,         in    which    case       the     court    may    allow       that

party time to obtain this evidence.                           See Fed. R. Civ.

P. 56(d).

       Here, Wilks has failed to respond to Allstate’s

motion        for     summary      judgment           on     count     I    of     his

counterclaim.             When     a   party     fails       to    respond       to    a

motion        for   summary        judgment,          the     court     may      grant

summary        judgment       “if       the      motion        and      supporting

materials--including                    the            facts            considered


                                          4
      Case 2:20-cv-00496-MHT-KFP Document 31 Filed 06/11/21 Page 5 of 7




undisputed--show that the movant is entitled to it.”

Fed. R. Civ. P. 56(e)(3).              It appears to the court that

Wilks’s      counterclaim       does       indeed       confuse     liability

coverage with uninsured motorist coverage, and there

are     no      facts    suggesting         that        Allstate    provided

liability coverage to Wilks or Hammonds.                           Allstate’s

motion for summary judgment will therefore be granted

as to count I of the counterclaim.

      Wilks      has,   however,       asked       to    take     Slaughter’s

deposition before responding to Allstate’s motion for

summary judgment on the company’s claim for declaratory

judgment.        See Response to Motion for Summary Judgment

(Doc.     26)     at    2.     He    may     already        have    had   the

opportunity to do so since filing his response to the

motion, as his response was filed in January 2021 but

discovery did not close until May 2021.                         See Uniform

Scheduling Order (Doc. 17) at 3.                        If he has not yet

deposed Slaughter, he will be granted leave to do so.

In any event, Allstate’s motion for summary judgment on


                                       5
      Case 2:20-cv-00496-MHT-KFP Document 31 Filed 06/11/21 Page 6 of 7




the    declaratory           judgment       claim    will    be    denied     with

leave     to     renew        once       Wilks     has   taken      Slaughter’s

deposition and is able to respond substantively to the

motion.

                                          * * *

      Accordingly, it is ORDERED that:

      (1) Plaintiff            Allstate           Property    and         Casualty

Company’s        motion       for    summary       judgment       (Doc.    24)   is

granted     as    to    count        I    of    defendant    Michael       Wilks’s

counterclaim (Doc. 6).                   That count is dismissed.

      (2) Defendant Wilks may take the deposition of Ann

Slaughter at any time on or before June 18, 2021.

      (3) Plaintiff            Allstate           Property    and         Casualty

Company’s        motion       for    summary       judgment       (Doc.    24)   is

denied in all other respects, that is, as to its claim

for declaratory judgment, but with leave to renew after

the    deadline        for    Slaughter’s         deposition       given    above

passes.




                                            6
   Case 2:20-cv-00496-MHT-KFP Document 31 Filed 06/11/21 Page 7 of 7




    (4) Aside from the exceptions outlined above, the

deadlines   of   the   uniform     scheduling      order    (Doc.      17)

otherwise remain in effect.

    DONE, this the 11th day of June, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  7
